DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 JAMES ERIC PREVOR and BARRY JAY PREVOR, individuals and as
   Co-Personal Representatives of THE ESTATE OF ROSLYN DALE
                              PREVOR,
                             Appellants,

                                      v.

                           CHERYL PREVOR,
                              Appellee.

                               No. 4D20-883

                                [July 9, 2020]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
502018CP005540XXXXSB.

   Peter A. Sachs, Roberto M. Vargas, and Carlee G. Rizzolo of Jones
Foster, P.A., West Palm Beach, for appellants.

   Michael S. Singer, Antonio P. Romano, and Brian M. Spiro of Comiter,
Singer, Baseman & Braun, LLP, Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.